Title: To Thomas Jefferson from Bishop James Madison, 15 April 1802
From: Madison, Bishop James
To: Jefferson, Thomas


            Dear Sir,
              Wmsburg Apr. 15. 1802
            I am greatly obliged to you for your Favour, by the last Post. From the Examination, which I have been able, as yet, to give the Work, it appears to contain much valuable Information; & to do real Honour to the mathematical Talents of it’s Author. But for your Goodness, it is probable, I should have remained a Stranger to so interesting a Work; especially as the Americans have not been, hitherto, distinguished for such abstruse Researches.
            In the Evening Post of New York, of the 3d of this Month, there is a most infamous Acct. of our College; & what might be esteemed most strange in other Times, you are made the Author of all the Mischeif—& of all the Evils which the College has so widely disseminated. The Paragraph betrays a Malignity of Heart, which must excite the Detestation of every one, who is enabled to judge of the abominable Falsehoods, which it contains. I have addressed to him a short Letter, which, if he does not publish, shall appear in all our Papers.
            I rejoice in the good Work of the present Session of Congress. Nothing was so essential as to clear away the Rubbish of the preceeding Administration; & I do hope it will be done effectually.—Beleive me to be, with the greatest Respect & Esteem, Dr Sir—Yr Friend & Sert.
            J Madison
          